Citation Nr: 1734694	
Decision Date: 08/23/17    Archive Date: 08/30/17

DOCKET NO.  13-14 871	)	DATE  
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for acquired immunodeficiency syndrome (AIDS).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Thompson, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from November 1981 to March 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

The Veteran initially requested a Board hearing, but withdrew his hearing request in a July 2014 statement.


FINDINGS OF FACT

1.  The evidence of record includes an in-service diagnosis of human T-cell lymphotrophic virus, type III (HTLV-III), the former name for HIV. 

2.  The most probative evidence of record demonstrates that the Veteran's current acquired immunodeficiency syndrome was incurred during active service.


CONCLUSION OF LAW

The criteria for service connection for acquired immunodeficiency syndrome (AIDS) have been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted if it is shown that the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1131; 38 C.F.R. §§ 3.303(a), 3.306.   

To establish entitlement to direct service connection, there must be: (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing she has at some point since the filing of her claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

VA medical treatment records reflect ongoing treatment for HIV/AIDS since April 2005.  Therefore, the first element of a direct service connection claim, which is the existence of a current disability, is met.

In the July 2012 rating decision and subsequent November 2012 statement of case, the RO denied the Veteran's service connection claim for AIDS because it found no record of an in-service HIV diagnosis.  The Board, however, finds that the Veteran's service treatment records (STRs) contain a December 1986 positive test for HTLV-III antibodies.  The Board notes that HTLV-III refers to human T-cell lymphotropic virus type III, the former name for HIV.  See Dorland's Illustrated Medical Dictionary, 2045 (30th ed. 2003).  As the Veteran's STRs clearly contain an in-service HIV diagnosis, the second element of a direct service connection claim is also met.  

Turning to the issue of etiology, the weight of the evidence supports a finding that the Veteran's current HIV/AIDS is etiologically related to service.  The Veteran has consistently reported that he was diagnosed with HIV in service and has received treatment since that time.  The Veteran is competent to report the symptoms he observed and the treatment he received, and the Board finds his reports to be credible.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Although there is no medical opinion of record that a nexus exists between the Veteran's symptoms during service and his in-service HIV diagnosis, such evidence is not necessary.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Upon review of all the evidence of record, both lay and medical, the Board finds that the preponderance of the evidence weighs in favor of a finding that the Veteran's current HIV/AIDS manifested in service and is etiologically related to service.  Accordingly, service connection for acquired immunodeficiency syndrome is granted.  

	
ORDER

Service connection for acquired immunodeficiency syndrome (AIDS) is granted.  



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


